Citation Nr: 0926493	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen a claim for service connection for PTSD.  The 
Veteran testified before the Board in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  The RO previously submitted an August 2008 
request to the United States Army and Joint Services Records 
Research Center (JSRRC) to verify the Veteran's alleged 
stressor of witnessing a helicopter crash on or near Fort 
Bliss for the period of April 1975 through May 1975.  The 
JSRRC provided a negative response for a helicopter crash 
occurring near Fort Bliss for the time period specified.  The 
Veteran has submitted new information through a revised PTSD 
questionnaire and testimony at a March 2009 hearing before 
the Board regarding the period of time that the helicopter 
crash had occurred during his period of service.  He reported 
that the helicopter crash occurred on or near Fort Bliss from 
May 1975 through June 1975.  The Board finds this stressor to 
be sufficiently detailed to allow for verification by JSRRC.  
Specifically, this stressor may be verified by requesting the 
unit history for the 1st Battalion, 7th Air Defense 
Artillery, for the period of May 1975 to July 1975.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) research the unit 
history for the 1st Battalion, 7th Air 
Defense Artillery, for the period of 
May 1975 to July 1975, to determine 
whether the Veteran's alleged stressor 
of a helicopter crash occurring on or 
near Fort Bliss can be verified.  Refer 
to the Veteran's revised PTSD 
questionnaire regarding the details of 
the alleged stressor.    

2.  Then, readjudicate the  claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

